■ OPINION of the Court, by
Ch. J. Boyie.
This «aso W&-Í formerly before this court upon a writ of error, when tro judgment was reversed because the declaration contained ho averment of the consideration upon which the promise or agreement declared on was founded ,• and the cause being remanded, the declaration was amended in this respect, so as to allege in substance that the promise or agreement was made upon a vaina-ble consideration, but without stating what the consideration was. To the amended declaration the defendant demurred, and pleaded non assumpsit. The demurrer was overruled, and a verdict found for the plaintiff up-<>n the issue joined upon the plea. Whereupon a juogment was given for the damages "assessed by the jury, to which this writ of error ⅛ prosecuted by the dcieiy’ dant.
Whether an averment that the promise w as made for a valuable consideration, without setting forth the consideration, would be good after verdict, is a point which *270need not in this case be decided, since the question occurred upon a demurrer which was not afterwards waived by the party. And most clearly such an averment is insufficient upon á demurrer: for it is well settled, that wherever a consideration is necessary to be alleged, it should be set forth at least in such general terms that the court might be able to .judge whether it was a legal consideration and sufficient to support thé promise or agreement declared on.
The judg ¡lent must therefore be reversed with costs, and the causa remanded for new proceedings not inconsistent with the foregoing opinion.